

116 HR 1447 IH: Medicaid Equality Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1447IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Grothman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to equalize the Federal medical assistance percentage
			 applicable to certain individuals in the expansion population of the
			 Patient Protection and Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Medicaid Equality Act of 2019. 2.Equalizing the Federal medical assistance percentage for certain individuals in the expansion population of the Patient Protection and Affordable Care ActSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in subsection (y)(1)— (A)in subparagraph (C), by adding and at the end;
 (B)in subparagraph (D), by striking ; and and inserting a period; and (C)by striking subparagraph (E); and
 (2)in subsection (z)(2)— (A)in subparagraph (A), by inserting (through 2019) after thereafter; and
 (B)in subparagraph (B)(ii)(VI), by striking and each subsequent year. 